DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “detecting a primary channel busy for an operating bandwidth…” which makes the claim indefinite.  It’s unclear if Applicant intended to claim “detecting a primary channel busy and the primary channel being part of an operating bandwidth…” or “detecting a primary channel busy which represents unavailability for an operating bandwidth…”.  Examiner will interpret as best understood.
Claim 4 recites the limitation “a start of TXOP” on line 8 which makes the claim indefinite.  It’s unclear if this recitation of “TXOP” refers to “TXOP” recited in claim 1 or not.  Examiner will interpret as best understood.
Claim 6 recites the limitation “setting a duration of the TXOP according to duration information obtained from a duration of the TXOP” which makes the claim indefinite.  This limitation appears to be circular since the action of “setting a duration…” requires knowledge of TXOP duration prior to duration of the TXOP being obtained.  Examiner will interpret as best understood.
Claim 6 recites the limitation "the transmission by the OBSS in the received frame" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-9, 14-20 each recites at least one step without a device or entity performing the step which make the claims indefinite.  It’s unclear the steps recited in claims 1-9, 14-20 performed by a single device/apparatus/entity or by multiple devices/apparatuses/entities.  Examiner will interpret as best understood.
Claims 2-20 are rejected for claiming dependency from rejected claim 1.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, 9, 14  are rejected under 35 U.S.C. 103 as being unpatentable over Park (USPN 2020/0413465) with provisional application 62/901131 filed 9/16/2019, in view of Wang et al (USPN 2016/0157266)

	Regarding claim 1, Park discloses
	a method, comprising: (a method for packet transmission comprising [0154-0162], FIGs. 8-10
	detecting a primary channel busy for an operating bandwidth having a plurality of channel segments comprising the primary channel and at least one non-primary channel (device, STA/AP, detecting a packet one primary channel indicating primary channel busy, the primary channel being part of operating bandwidth comprising the primary channel and other secondary channels [0154, 0056-0061], FIGs. 8-10, provisional application [0116-0024], FIGs. 1, 3
 	a first non-primary channel of the at least one non-primary channel responsive to the detecting (transmitting/receiving STA switches to secondary channel to transmit/receive after detecting primary channel being busy [0025, 0060], provisional application [0116-0024]
	Park does not expressly disclose obtaining a transmission opportunity (TXOP) through a first non-primary channel of the at least one non-primary channel; performing a transmission at least on the first non-primary channel during the TXOP

	Wang discloses 	obtaining a transmission opportunity (TXOP) through a first non-primary channel of the at least one non-primary channel (AP/transmitting STAs obtain control of TXOP from initiated STA on secondary channel [0031-0034, 0009-0011], FIGs. 1, 3, 4
	performing a transmission at least on the first non-primary channel during the TXOP (AP transmitting trigger frame on secondary channel(s) allowing other STAs to transmit during remaining TXOP [0031-0034, 0009-0011], FIGs. 1, 3, 4
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “obtaining a transmission opportunity (TXOP) through a first non-primary channel of the at least one non-primary channel; performing a transmission at least on the first non-primary channel during the TXOP” as taught by Wang into Park’s system with the motivation to enable a device such as a STA to transmit on a non-primary channel when the primary channel is busy (Park, paragraph [0027-0029])

	Regarding claim 3, Park disclose “wherein the detecting of the primary channel busy comprises: receiving a frame from a transmission on the primary channel by an overlapping basic service set (OBSS)” primary channel busy due to OBSS transmission [0067]

	Regarding claim 7, Park does not expressly disclose “performing a downlink (DL) transmission to at least one non-access point (non- AP) device on the at least one non-primary channel; or triggering an uplink (UL) transmission from at least one non-AP device on the at least one non-primary channel” 
 	Wang discloses 	performing a downlink (DL) transmission to at least one non-access point (non- AP) device on the at least one non-primary channel; or triggering an uplink (UL) transmission from at least one non-AP device on the at least one non-primary channel (AP transmitting trigger frame on secondary channel(s) allowing other STAs to transmit during remaining TXOP [0031-0034, 0009-0011], FIGs. 1, 3, 4
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “performing a downlink (DL) transmission to at least one non-access point (non- AP) device on the at least one non-primary channel; or triggering an uplink (UL) transmission from at least one non-AP device on the at least one non-primary channel” as taught by Wang into Park’s system with the motivation to enable a device such as a STA to transmit on a non-primary channel when the primary channel is busy (Park, paragraph [0027-0029])

	Regarding claim 9, Park discloses “wherein the at least one non-primary channel comprises a plurality of non-primary channels including the first non-primary channel, (a plurality of secondary/non-primary channels [0048-0052], FIGs. 2, 4, 5
	and wherein the obtaining of the TXOP further comprises: invoking at least one backoff procedure by invoking a respective backoff procedure of the at least one backoff procedure on a corresponding one of the plurality of non-primary channels; and selecting the first non-primary channel on which to initiate the TXOP responsive to the respective backoff procedure on the first non-primary channel counting down to zero first among the plurality of non-primary channels” (perform CW backoff and when CW reaches 0, device transmits on selected/available secondary channel [0067-0073]

	Regarding claim 14, Park discloses “performing an exchange of request-to-send (RTS) and clear-to-send (CTS) frames preceding any data or management frame transmissions within the TXOP” exchanging RTS/CTS prior to data transmission [0061-0064], FIG. 4


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Wang and in further view of Benveniste (USPN 2008/0013567)

	Regarding claim 2, combined system of Park and Wang does not expressly disclose “wherein the detecting of the primary channel busy comprises: performing a channel contention backoff procedure on the primary channel to access a medium of the primary channel; and suspending the backoff procedure responsive to the detecting” 
	Benveniste discloses device performing backoff in a slot and detects that channel is busy, device then suspends backoff procedure [0121] 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the detecting of the primary channel busy comprises: performing a channel contention backoff procedure on the primary channel to access a medium of the primary channel; and suspending the backoff procedure responsive to the detecting” as taught by Benveniste into combined system of Wang and Park with the motivation to prevent transmission collisions once the channel is busy (Benveniste, paragraph [0121])

Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Wang and in further view of Ciochina et al (USPN 2022/0174725)

	Regarding claim 15, combined system of Park and Wang does not expressly disclose “after the TXOP, either: invoking a new backoff procedure on the primary channel” 
	Ciochina discloses initiation of a new backoff procedure after TXOP period [0098-0111], FIG. 5
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “after the TXOP, either: invoking a new backoff procedure on the primary channel” as taught by Ciochina into combined system of Wang and Park with the motivation to prevent transmission collisions if other devices are attempting to transmit at substantially the same time.

	Regarding claim 16, combined system of Park and Wang does not expressly disclose “after the TXOP, performing an exchange of request-to-send (RTS) and clear- to-send (CTS) frames preceding any data or management frame transmission when obtaining a TXOP on the primary channel” 
	Ciochina discloses after TXOP/primary channel becomes idle, devices exchange RTS/CTS on primary channel prior to transmission of data [0054, 0050]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “after the TXOP, either: invoking a new backoff procedure on the primary channel” as taught by Ciochina into combined system of Wang and Park with the motivation to prevent transmission collisions if other devices are attempting to transmit at substantially the same time.

Allowable Subject Matter
Claims 4-6, 8, 10-13, 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahn et al (USPN 2017/0188336)		FIG. 8

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469